Citation Nr: 0826069	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-28 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1968 to February 1970, to include a tour of 
combat duty in the Republic of Vietnam,  The veteran passed 
away on January [redacted], 2005.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

The Board notes that the claimant initially requested a 
personal hearing before a Decision Review Officer in 
connection with the appeal, but she withdrew that request in 
March 2008.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2005; his death 
certificate lists as the cause of death advanced chronic 
obstructive lung disease.  Post traumatic stress disorder 
(PTSD) is listed as another significant condition 
contributing to death but not resulting in the underlying 
cause of lung disease.

2.  At the time of his death, the veteran was service 
connected for PTSD rated 100 percent disabling effective 
April 2001; residuals of a shell fragment wound of the back 
rated 40 percent disabling from February 1970; residuals of a 
shell fragment wound of the chest rated 10 percent disabling 
from February 1970; residuals of a shall fragment wound of 
the right leg rated 10 percent disabling effective from 
February 1970; and residuals of a shell fragment wound of the 
right arm, rated noncompensable.

3.  Chronic obstructive lung disease was first demonstrated 
many years after service, and was not related to the 
veteran's service. 

4.  No service connected disability caused or hastened the 
veteran's death.

5.  The veteran was rated 100 percent disabled due to service 
connected disabilities for a period of three years, nine 
months prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the 
cause of death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2007). 

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. 
§§ 1310, 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

VA has fulfilled its duties to notify the claimant in this 
case with respect to the claim for service connection for 
cause of death.  April 2005 correspondence informed her of 
the elements of her claims, the evidence and information 
necessary to substantiate the claims, and the respective 
responsibilities of VA and the claimant in obtaining such.  
VA additionally supplemented this notice by supplying a 
statement of the case (SOC) in August 2006 and a supplement  
SOC (SSOC) in March 2008, and by informing the claimant via 
letters of what development actions had been taken to obtain 
identified private medical records, and of the progress on 
these requests.  The listing and discussion of service 
connected disabilities and the applicable laws and 
regulations governing DIC claims in the SOC provided all the 
information necessary to allow a reasonable person to 
substantiate these claims.  Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  Moreover, the claims were then 
readjudicated in the March 2008 SSOC.    

The development of private medical records, as well as the 
obtaining of a VA medical opinion and service treatment 
records, fulfilled the duty to assist under the VCAA.  All 
identified private treatment records have been associated 
with the file, or reasonable but unsuccessful efforts to 
obtain such have been documented.  The claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  In the absence of actual 
prejudice to the claimant, adjudication may proceed. 

With respect to the claim for DIC benefits under 38 U.S.C.A. 
§ 1318, the duty to notify does not apply, as it involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Moreover, as the claim 
is dependent upon the evidence and facts already of record, 
no assistance can be provided to substantiate the claim for 
benefits under 38 U.S.C.A. § 1318.  Accordingly, the claim 
may be decided without further discussion of the VCAA.

Cause of Death

When a veteran dies from a service connected disability, VA 
shall pay DIC benefits to such veteran's surviving spouse.  
38 U.S.C.A. § 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

Here, the claimant alternatively contends that the veteran's 
chronic obstructive lung disease, also referred to chronic 
obstructive pulmonary disease (COPD), was related to his 
active duty service, or that service connected PTSD was a 
contributing cause of death.  The veteran died in January 
2005.  His death certificate lists COPD as the cause of 
death; PTSD is listed as a significant condition contributing 
to death, but unrelated to COPD.

With regard to service connection for COPD, the evidence of 
record does not support a finding that the disease was 
incurred in or aggravated by service.  A review of service 
medical records reveals no complaints of or treatment for any 
breathing difficulty in service.  The veteran was not treated 
for any acute illnesses or chronic complaints involving his 
lungs, and separation examination in December 1969 reported 
that the lungs were normal.

Post service treatment records show no lung complaints until 
1999, almost 30 years after separation, when the veteran 
filed a claim for a nonservice connected pension due in part 
to his COPD. Private treatment records note the veteran's 
long history of smoking and his employment as a pipefitter in 
discussing risk factors.  No provider indicates or opines 
that the COPD is related in any way to military service; the 
veteran also never alleged this.

There is no evidence, other than the appellant's current 
allegation, relating COPD to service.  As a layperson, the 
appellant is not competent to offer an opinion on a question 
requiring specialized medical knowledge or training.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Direct service 
connection is not warranted in the absence of disease or 
injury in service, or a showing of continuity of symptoms 
since service.  Neither presumptive nor secondary service 
connection is for application here, as the veteran was not 
diagnosed with any respiratory condition listed in 38 C.F.R. 
§ 3.309 and there is no indication of a relationship between 
COPD and his service connected shell fragment wounds.  
Service connection for cause of death due to the primary 
cause of COPD.

Turning to consideration of PTSD as a contributory cause of 
death, the Board notes that the veteran was rated totally 
disabled due to PTSD for almost 4 years prior to his death.  
The death certificate lists PTSD as a significant condition 
which contributed to death.  Dr. GK, one of the veteran's 
treating doctors at TJU Hospital, was responsible for listing 
PTSD on the certificate, but he has provided no rationale or 
reasoning in support of his conclusion.  The lack of any 
rationale presents some problems here.

Coupled with the lack of any explanation as to how PTSD could 
have contributed to the veteran's death is the lack of any 
evidence of treatment for PTSD symptoms in the years prior to 
the veteran's death.  A review of private medical records 
shows no ongoing treatment for PTSD.  Providers did on 
repeated occasions note PTSD by history, and several 
commented on the veteran's level of anxiety.  The anxiety, 
however, was consistently associated with  his current COPD-
related health problems.  During the veteran's terminal 
hospital and hospice stay, from October 2004 to January 2005, 
the veteran repeatedly expressed his worry over his health, 
his death, and their impact on his family, in particular his 
young son.  He did not report current PTSD symptoms.

A VA doctor reviewed the claims file in its entirety, to 
include the terminal hospital records.  In an October 2005 
report, he gave the following opinion: "[t]he cause of death 
is advanced pulmonary disease and not Post Traumatic Stress 
Disorder; Post Traumatic Stress Disorder did not contribute 
to his death."  The examiner specifically stated that lung 
disease had directly caused the death, and that any panic and 
anxiety surrounding the death were related to chronic 
shortness of breath, and not to PTSD.

While the death certificate did mention PTSD, the Board finds 
that the preponderance of the evidence of record weighs 
against a finding that service connected PSTD was a 
contributory cause of death.  The sole evidence of a 
connection between death and PTSD is the bare conclusory 
statement on the death certificate by Dr. GK, whose own 
treatment records do not show any reference to ongoing PTSD 
problems.  There is no explanation of how PTSD may have 
contributed to death to support the assertion.  The Board has 
consulted the treatment records, including the terminal 
hospital and hospice records, but these, too, fail to offer 
any reasonable basis for a finding of a nexus.  They in fact 
show that the veteran currently did not complain of PTSD, but 
was anxious and panicked over his COPD.  The Board gives 
great weight to the opinion of the VA reviewer, who opined 
that PTSD was not a contributory cause of death.  He offered 
a rationale for his opinion based on and supported by the 
evidence of record.  Service connection for the cause of 
death based on a contributory theory, must be denied.

38 U.S.C.A. § 1318

If a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to DIC 
benefits.  Under 38 U.S.C.A. § 1318(a) benefits may be 
payable to the surviving spouse of a deceased veteran in the 
same manner as if the death were service connected.  A 
deceased veteran for purposes of this provision is a veteran 
who dies not as the result of his or her own willful 
misconduct and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling if  the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; or 
the disability was continuously rated totally disabling for a 
period of not less than 5 years from the date of such 
veteran's discharge or other release from active duty; or the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318 (a)(b); 38 C.F.R. § 3.22 
(2007).  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Here, the claimant does not allege, nor does the record 
establish, that the veteran is a former POW.  Further, the 
veteran's total disability evaluation was not effective until 
many years after his separation from service.

The record does establish that at the time of his death, the 
veteran was in receipt of a total schedular disability 
evaluation for PTSD, effective from April 24, 2001.  His 
death occurred on January [redacted], 2005.  He was therefore rated 
totally disabled for a period of 3 years, nine months 
immediately prior to death.  This does not meet the 10 year 
requirement of 38 U.S.C.A. § 1318.

While the Board is sympathetic to the appellant and her 
claim, there is no basis in VA law to allow the benefits 
sought in this case.  Under these circumstances, the 
appellant does not meet the basic eligibility requirements 
for entitlement to DIC under 38 U.S.C.A. § 1318, and her 
claim, therefore, must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


